 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 1 of 11 Page ID #:1351



 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11
12 HENRIK ZARGARIAN,                     )   CV 18-4857-RSWL-PLA
                                         )
13                   Plaintiff,          )
                                         )   ORDER re: Defendant BMW
14                                       )   of North America, LLC’s
          v.                             )   Motion for Review of
15                                       )   Nondispositive Ruling of
                                         )   Magistrate Judge re
16 BMW of NORTH AMERICA, LLC             )   Order on Motion to
   et al,                                )   Compel [43]; Plaintiff’s
17                                       )   Ex Parte Application for
                                         )   Order for Continuing
18                   Defendants.         )   Case Schedule Dates and
                                         )   Deadlines [59]
19                                       )
                                         )
20                                       )
21        Plaintiff Henrik Zargarian (“Plaintiff”) brings
22 this Action for violations of the Song-Beverly Consumer
23 Warranty Act and fraud against Defendant BMW of North
24 America, LLC (“Defendant BMW NA”) and Defendant Pacific
25 BMW (collectively, “Defendants”).               Currently before the
26 Court is Defendant BMW of North America, LLC’s Motion
27 for Review of United States Magistrate Judge’s Order to
28 Compel the Deposition of Michael Murray and Further
                                         1
 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 2 of 11 Page ID #:1352



 1 Responses to Discovery Requests [43] (“Motion for
 2 Review”) and Plaintiff’s Ex Parte Application for Order
 3 for Continuing Case Schedule Dates and Deadlines [59]
 4 (“Application to Continue”).              Having reviewed all
 5 papers submitted, the Court NOW FINDS AND RULES AS
 6 FOLLOWS: the Court DENIES Defendant’s Motion for Review
 7 and GRANTS Plaintiff’s Application to Continue.
 8                               I. BACKGROUND
 9 A.     Factual Background
10        On or about June 18, 2014, Plaintiff purchased a
11 2011 BMW 750LI (“Vehicle”), which was manufactured and
12 distributed by Defendants.             Compl. ¶ 7, ECF No. 1-1.
13 In connection with Plaintiff’s purchase of the Vehicle,
14 Defendants provided an express written warranty by
15 which it undertook to preserve or maintain the utility
16 or performance of the Vehicle, or to provide
17 compensation if there was failure of such performance
18 within a specified amount of time.               Id. ¶ 8.
19        During the warranty period, Plaintiff alleges that
20 the Vehicle contained or developed several engine
21 defects, battery defects, oil consumption defects, fuel
22 injector defects, and timing chain defects.                   Id. ¶ 9.
23 The Oil Consumption Defect is allegedly a “safety
24 concern because it prevents the engine from maintaining
25 the proper level of engine oil and causes voluminous
26 oil consumption that cannot be reasonably anticipated
27 or expected.”        Id. ¶ 39.      The defect can cause engine
28 failure at any time, “thereby exposing the
                                         2
 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 3 of 11 Page ID #:1353



 1 driver, . . . passengers, and others on the road to
 2 serious risk of accident and injury.”                Id.
 3        Plaintiff alleges that Defendant BMW NA and its
 4 representatives,         after a reasonable number of
 5 opportunities, were unable to service the Vehicle to
 6 conform to the warranty.            Id. ¶ 10.      Defendants did not
 7 promptly replace the Vehicle, provide restitution, or
 8 buyback the Vehicle.           Id. ¶¶ 10-11.
 9        Plaintiff also alleges that Defendants knew or
10 should have known of the Vehicle’s defects, but failed
11 to disclose this information to Plaintiff before he
12 acquired the Vehicle.           Id. ¶ 41.      Defendants became
13 aware of the defects through sources not available to
14 consumers such as Consumer Reports, customer
15 complaints, pre-release testing data, and aggregate
16 data from BMW dealers.           Id. ¶¶ 42, 38, 43, 53.
17        Plaintiff contends that, had he known the Vehicle’s
18 engine was defective, he would not have purchased it.
19 Id. ¶ 63.
20    B. Procedural Background
21        Plaintiff filed his Complaint [1-1] on December 27,
22 2019.1     The Complaint alleges six claims: (1) violation
23 of Civil Code section 1793.2, subdivision (d); (2)
24 violation of Civil Code section 1793.2, subdivision
25 (b); (3) violation of Civil Code section 1793.2,
26 subdivision (a)(3); (4) breach of express warranty; (5)
27
          1
28          Plaintiff filed his original Complaint against BMW NA and
     Pacific BMW. Pacific BMW has been dismissed from this Action.
                                     3
 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 4 of 11 Page ID #:1354



 1 breach of the implied warranty of merchantability; and
 2 (6) fraud. Compl. ¶¶ 7-67. On February 20, 2018
 3 Defendants filed their Answer [1-2].                Subsequently,

 4 Defendants timely removed [1].
 5        On September 23, 2019, Magistrate Judge Paul L.

 6 Abrams granted [41] Plaintiff’s Motion to Compel the
 7 Deposition of Michael Murray and Further Responses to
 8 Discovery Requests (“Order on Motion to Compel” or
 9 “Order”).
10        On October 4, 2019, Defendant BMW NA filed the

11 instant Motion for Review of Nondispositive Ruling of
12 Magistrate Judge re Order on Motion to Compel [43].
13 Plaintiff timely opposed [52], and Defendant BMW NA
14 timely replied [54]. The Magistrate Judge granted [51]
15 Defendant BMW NA’s Motion to Stay pending Motion for
16 Review [48] on October 15, 2019.
17        The Court granted Defendant BMW NA’s Motion for

18 Judgment on the Pleadings as to Plaintiff’s Sixth Claim
19 for Fraud [57] on October 23, 2019.
20        Defendant BMW NA also filed an Application for

21 Leave to File Documents Under Seal and Sanctions [55]
22 on October 22, 2019 pertaining to the reports attached
23 to Plaintiff’s Opposition to the instant Motion.
24 Plaintiff opposed [56] on October 23, 2019. This Court
25 granted Defendant’s request [63] on October 29, 2019.
26     On October 28, 2018, Plaintiff filed the instant Ex

27 Parte Application for Order Continuing Case Schedule
28 Dates and Deadlines [59]. Defendant opposed [60], and
                                         4
Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 5 of 11 Page ID #:1355



1 Plaintiff replied [61].
2                      II. DISCUSSION

3 A.     Legal Standard

4        1.    Motion for Review

5        Federal Rule of Civil Procedure (“Rule”) 72 allows

6 a party to object to a magistrate judge’s rulings on
7 matters not dispositive of a party’s claims or defenses
8 by filing a motion with the district judge. The
9 district judge must “modify or set aside any part of
10 the order that is clearly erroneous or is contrary to
11 law.” Fed. R. Civ. P. 72. Factual determinations are
12 reviewed for clear error, and legal conclusions are
13 reviewed to determine whether they are contrary to law.
14 Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal.
15 2010)). The clearly erroneous standard is
16 “significantly deferential, requiring a definite and
17 firm conviction that a mistake has been committed.”
18 Concrete Pipe & Prods. v. Constr. Laborers Pension
19 Trust, 508 U.S. 602, 623 (1993). The contrary to law
20 standard is met when the ruling “fails to apply or
21 misapplies relevant statutes, case law, or rules of
22 procedure.” New Age Imports, Inc. v. VD Importers,
23 Inc., No. SACV1702154CJCKES, 2019 WL 1427468, at *3
24 (C.D. Cal. Feb. 21, 2019) (quoting Defazio v. Wallis,
25 459 F. Supp. 2d 159, 163 (E.D.N.Y. 2006)).
26 ///
27 ///
28 ///
                                        5
 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 6 of 11 Page ID #:1356



 1        2.    Application to Continue

 2              a.    Ex Parte Relief

 3        “An ex parte application is a means of obtaining

 4 extraordinary relief and is appropriate in only rare
 5 circumstances.” Santos v. TWC Admin. LLC,
 6 CV-13-04799-MMM (CWx), 2014 WL 12703021, at *1 (C.D.
 7 Cal. Sept. 15, 2014) (citing Mission Power Eng'g Co. v.
 8 Cont'l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal.
 9 1995)). To justify ex parte relief, the movant must
10 establish two things: (1) “the moving party’s cause
11 will be irreparably prejudiced if the underlying motion
12 is heard according to regular noticed motion
13 procedures”; and (2) “the moving party is without fault
14 in creating the crisis that requires ex parte relief,
15 or that the crisis occurred as a result of excusable
16 neglect.”         Mission Power Eng’g Co., 883 F. Supp. at

17 492.
18              b.    Modifying Case Dates and Deadlines
19        Under Federal Rule of Civil Procedure 16, “[a]
20 schedule may be modified only for good cause and with
21 the judge’s consent.” Fed. R. Civ. P. 16(b). “Good
22 cause” to modify the scheduling order exists if the
23 moving party shows that, even with the exercise of due
24 diligence, he or she was unable to meet the timetable
25 set forth in the order. Johnson v. Mammoth
26 Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
27 “Although the existence or degree of prejudice to the
28 party opposing the modification might supply additional
                                         6
 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 7 of 11 Page ID #:1357



 1 reasons to deny a motion, the focus of the inquiry is
 2 upon the moving party's reasons for seeking
 3 modification.”         Id.

 4 B. Discussion
 5        1.    Motion for Review

 6        “Parties may obtain discovery regarding any

 7 nonprivileged matter that is relevant to any party's
 8 claim or defense.” Fed. R. Civ. Proc. 26(b)(1).
 9 Relevant information “need not be admissible at trial,”
10 but must be “reasonably calculated to lead to the
11 discovery of admissible evidence.” Id.
12     After review, the Court finds that Judge Abrams’s
13 ruling was not clearly erroneous or contrary to law.
14 Judge Abrams’s Order indicates that he granted
15 Plaintiff’s Motion to Compel because he found that the
16 deposition of Mr. Murray, and the associated document
17 production requests, were relevant and proportional to
                          2
18 the needs of the case.   Judge Abrams further concluded
19
          2
20          Judge Abrams did find that the deposition must be limited
     in scope in order to be proportionate to the needs of the case,
21   especially given that Plaintiff waited until the end of the
     discovery period to bring the issues surrounding this deposition
22   to the Court’s attention. Accordingly, Judge Abrams limited the
     scope of the deposition to:
23        (1) Mr. Murray’s personal knowledge relating to defects
24        in the N63 engine as reflected in the exhibits produced
          by plaintiff in the Motion that were created by Mr.
25        Murray (i.e., Tabash Decl. Ex. 17), and further limited
          to (a) the specific N63 engine that was installed in
26        plaintiff’s vehicle and the issues relating to the N63
          engine reflected in the repair history of plaintiff’s
27        vehicle, and (b) the same version of the N63 engine
          that was installed in vehicles of the same make, model,
28        and year as plaintiff’s vehicle that experienced the
                                         7
 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 8 of 11 Page ID #:1358



 1 that Plaintiff sufficiently demonstrated that
 2 Mr. Murray “may have some knowledge that is
 3 relevant . . . specifically to [P]laintiff’s
 4 allegations of [D]efendant’s willfulness pursuant to
 5 the Song-Beverly Act . . . .”              Order on Mot. to Compel

 6 at 4.
 7        With respect to the requests for production, Judge

 8 Abrams, after a thorough review of the case law,
 9 concluded that the burden of producing the documents in
10 this Action differed from the burdens in the cases
11 Defendant cited in its Opposition to Plaintiff’s Motion
12 to Compel. Here, Plaintiff seeks only the documents in
13 the possession, custody, and control of one person, Mr.
14 Murray. In the cases Defendant relied on, however,
15 plaintiffs sought “all documents relating to a variety
16 of topics involving all cars nationwide . . . .” Order
17 on Mot. to Compel at 9; see, e.g., Jensen v. BMW of N.
18 Am., LLC, 328 F.R.D. 557, 560 (S.D. Cal. 2019); Putman
19 v. BMW of N. Am., LLC, No. CV-17-3485-JAK (KSX), 2018
20 WL 6137160 (C.D. Cal. May 14, 2018); Koeper v. BMW of
21
          same defects as reflected in the repair history of
22        plaintiff’s vehicle; and (2) to the documents produced
          in response to this Order as detailed below, relating
23        to defects in the N63 engine that was used in
24        plaintiff’s vehicle and that were part of plaintiff’s
          vehicle’s repair history, whether in plaintiff’s
25        vehicle or in other vehicles of the same make, model,
          and year as plaintiff’s vehicle. Additionally, Mr.
26        Murray may be deposed with respect to any of the SIBs
          or Customer Care packages issued by BMW to the extent
27        that work was actually performed on plaintiff’s vehicle
          pursuant to that SIB or Customer Care package.
28   Order on Mot. to Compel at 5.
                                         8
 Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 9 of 11 Page ID #:1359



 1 N. Am., LLC, No. CV176154VAPJPRX, 2018 WL 6016915 (C.D.
 2 Cal. May 21, 2018). Judge Abrams did find, however,
 3 that Plaintiff’s requests, as written, “[were] not
 4 proportional to the needs of the case.” Order on Mot.
 5 to Compel at 10. Accordingly, he limited the requests
 6 for production to documents and communications in Mr.
 7 Murray’s possession, custody, or control that pertained
 8 to “[P]laintiff’s Vehicle and vehicles of the same
 9 make, model, and year as [P]laintiff’s Vehicle with the
10 N63 engine, and with the same ‘engine defects’ or
11 symptoms experienced by [P]laintiff as reflected in his
12 Vehicle’s repair history.” Order on Mot. to Compel at
13 10. Judge Abrams concluded that the requests for
14 production in this narrowed scope were “relevant to the
15 willfulness consideration under the Song-Beverly Act”
16 and “proportional to the needs of this case.” Id.
17        Judge Abrams’s ruling was not clearly erroneous or
18 contrary to law because he carefully considered the
19 relevant case law and correctly applied Rule 26 by
20 considering the relevance and proportionality of the
21 discovery at issue—and in doing so even limited the
22 scope of the discovery sought. The Court finds no
23 mistake in Judge Abrams’s conclusion that the
24 deposition of Mr. Murray and the associated requests
25 for production may contain information that is relevant
26 to Defendant’s willfulness under the Song-Beverly Act.
27 Nor does this Court disagree with Judge Abrams’s
28 assertion that the discovery in issue, in its narrowed
                                         9
     Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 10 of 11 Page ID
                                      #:1360


 1 scope, is proportionate to the needs of the case.
 2     Accordingly, because this Court cannot find that

 3 Judge Abrams’s rulings constituted clear error or were
 4 contrary to law, the Court DENIES Defendant’s Motion
 5 for Review. Further, the Stay pending Motion for
 6 Review is lifted.
 7         2.    Application to Continue3

 8         Given that this Court denies Defendant’s Motion for

 9 Review, the Magistrate Judge’s Order compelling the
10 deposition of Mr. Murray and the related document
11 production stands. Good cause exists to modify the
12 case schedule to allow Plaintiff sufficient time to
13 take the deposition of Mr. Murray, review the
14 documents, and consult his experts. Further, while
15 Defendant maintains—without any explanation as to
16 why—that it would be prejudiced by rescheduling the
17 dates and deadlines, here the Court must focus its
18 inquiry on Plaintiff’s reasons for seeking
19 modification. Accordingly, the Court GRANTS
20 Plaintiff’s Application to Continue the dates and
21 deadlines in this Action.
22
23         3
            The Court notes that this Application to Continue is not
24 appropriate for ex parte relief.     Plaintiff does not face
     irreperable injury if its Application to Continue is heard by a
25   regularly noticed motion. Further, Plaintiff is not completely
     “without fault,” as Plaintiff waited until just before the
26   discovery cutoff, over 400 days after noticing Mr. Murray’s
27   deposition, to bring his Motion to Compel. However, in the
     interest of judicial economy and resolving the discovery-related
28   issues in this Action, the Court will decide the Application to
     Continue on the merits.
                                     10
Case 2:18-cv-04857-RSWL-PLA Document 70 Filed 11/05/19 Page 11 of 11 Page ID
                                 #:1361
